— Appeal by the defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered April 20, 1983, convicting him of burglary in the second degree, grand larceny in the third degree (two counts), and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
During summation, defense counsel implied that a prosecution witness had fabricated her testimony to protect her son, who although not charged with the crime, was in defense counsel’s estimation, "probably the most likely suspect”. The comments of the prosecutrix on summation presently complained of were a fair response to these comments in the defendant’s summation. The defendant’s other contentions are either unpreserved or without merit. Gibbons, J. P., Thompson, Niehoff and Rubin, JJ., concur.